

Exhibit 10.1








January 6, 2014


Mr. Jeffrey B. McGroarty
360 Hilltop Road
Paoli, PA 19301


Dear Jeff:


You previously entered into an employment letter, dated November 10, 2005, (as
amended or supplemented, the “Prior Agreement”) with Safeguard Scientifics, Inc.
(“Safeguard”) and commenced employment with Safeguard on or after the date of
the Prior Agreement. This letter agreement (the “New Agreement”) replaces the
Prior Agreement, which is hereby terminated.
 
Salary and Short-Term Incentives. Your current annual base salary is $250,000.
Commencing January 1, 2014, your annual base salary shall increase to $275,000.
As a matter of maintaining competitive employment terms, salaries are reviewed
annually against internal and external peer groups, and individual performance,
and, if appropriate, adjusted upwards.


You are eligible to participate in the Safeguard annual management incentive
program (MIP), at a current minimum target payout of $187,500. Commencing in
2014, your minimum target payout shall be $206,250. Any reduction in your target
payout will constitute a material breach of this New Agreement by Safeguard. The
overall MIP goals are determined at the beginning of each year, and awards are
approved for payment annually, after the year-end audited results, by the
Compensation Committee of the Board. Actual payments of amounts pursuant to your
MIP award will be made to you on or after January 1, but prior to March 15, of
the calendar year next following the calendar year in which the payment is
earned, subject to completion of Safeguard’s audit for the applicable fiscal
year. Your individual actual payout amount will be determined by some
combination of your performance against your individual objectives and the
overall performance of Safeguard against established corporate objectives.    


Fringe Benefits. You are also eligible to participate in Safeguard’s health,
dental, vision, disability, 401(k), deferred compensation program, and other
benefit plans generally available to Safeguard executive employees from time to
time. In addition, so long as you are an employee and Safeguard offers these
benefits generally to other principals or executives, subject to evidence of
insurability, you will be entitled to company-paid life insurance providing
coverage of $750,000 in addition to Safeguard’s normal group life insurance
plans offered to employees generally. You will also be entitled to vacation at
the annual rate of four weeks of vacation per year and other benefits as
outlined on the description of Safeguard benefits previously provided to you.


Severance. Subject to the terms and conditions set forth below, in the event
that (A) your employment with Safeguard is terminated by Safeguard without
“cause” (as defined below) or by you for “good reason” (as defined below) within
18 months following a “change of control” (as defined below) of Safeguard
(“Change of Control Termination”) or (B) your employment with Safeguard
terminates for any reason other than (i) your death or disability,
(ii) Safeguard’s termination of your employment for cause or (iii) your
resignation without good reason (such a termination, a “Severance Termination”),
Safeguard will provide you with the following benefits, which together

 

--------------------------------------------------------------------------------



with any benefits provided under the applicable terms of any other plan or
program sponsored by the Safeguard (other than any plan, program or arrangement
intended to pay severance benefits following termination of employment), and
applicable to you, will be the only severance benefits or other payments in
respect of your employment with Safeguard to which you will be entitled. The
benefits you receive under this New Agreement will be in lieu of all salary,
accrued vacation and other rights that you may have against Safeguard or its
affiliates, and, except as otherwise noted below, will be paid within the later
of 45 days after your date of termination or Safeguard’s receipt of your request
for reimbursement, subject to your execution and non-revocation of the General
Release described below.


 l
You will receive a payment in respect of your current year’s bonus equal to the
product of (i) your annual target bonus (of at least $206,250), multiplied by
(ii) Safeguard’s percentage achievement of its annual Management Incentive Plan
objectives as determined by the Compensation Committee as of the end of the
calendar quarter closest to your date of termination, multiplied by (iii) a
fraction, the numerator of which is the number of days in Safeguard’s fiscal
year elapsed at the time of the termination and the denominator of which is 365.
Payment under this provision will be made within 60 days after the end of the
quarter for which the determination in (ii) is made.
 
 
 l
If (A) there is a Change of Control Termination or (B) a Severance Termination,
you will receive a lump sum payment equal to the product of (i) 1.5 multiplied
by (ii) your annual base salary then in effect (which will not be less than
$275,000).
 
 
 l
Except as provided below, you will only vest in your interests under and you
will receive benefits in accordance with the terms and conditions set forth in
Safeguard’s various long-term incentive plans.
 
 
 l
You will be entitled to reimbursement by Safeguard of the cost of up to 12
months’ continued coverage under Safeguard’s medical and health plans (not
including dental coverage), less such co-payment amount payable by you under the
terms of Safeguard’s medical insurance program, as it may be amended from time
to time (which coverage will run concurrent with the coverage provided under
Section 4980B of the Internal Revenue Code (the “Code”)). Such reimbursement
shall be payable only for so long as you continue to pay the premiums for such
insurance coverage.
 
 
 l
You will receive a lump sum payment equal to the cost that would be incurred by
Safeguard, as reasonably determined by Safeguard, to waive the applicable
premium otherwise payable for COBRA continuation coverage for you (and, to the
extent covered immediately prior to the date of your termination, your spouse
and dependents) with respect to dental insurance for a period of 12 months
following the date of your termination.
 
 
 l
You will receive a lump sum cash payment equal to the cost of life insurance
coverage for a period of twelve (12) months, based on Safeguard’s monthly cost
of such coverage on your termination agreement.
 
 
 l
On or before the end of the second calendar year beginning after your
termination of employment, Safeguard will reimburse you for up to $20,000 for
documented outplacement services or office space which you secure within such
time period.
 
 
 l
You will be reimbursed promptly for all your reasonable and necessary business
expenses incurred on behalf of Safeguard prior to your termination date in
accordance with Safeguard’s customary policies.
 
 


-2-



--------------------------------------------------------------------------------



 l
If you experience a Change of Control Termination as described above, (A) you
will become fully vested in all of your outstanding stock options and you may
exercise (i) those stock options that were subject to time-based vesting during
the 36-month period following your termination of employment (unless any of the
options would by their terms expire sooner, in which case you may exercise such
options at any time before their expiration), and (ii) those stock options that
were subject to performance-based vesting during the 24-month period following
your termination of employment (unless any of the options would by their terms
expire sooner, in which case you may exercise such options at any time before
their expiration), and (B) you will become fully vested in all of your
outstanding restricted stock awards and deferred stock units, if any.
 
 
 l
If you experience a Severance Termination as described above, (A) you will
become fully vested in your outstanding time-based stock options that were
subject to time-based vesting and you may exercise those stock options during
the 36-month period following your termination of employment (unless any of the
options would by their terms expire sooner, in which case you may exercise such
options at any time before their expiration), (B) you may exercise your vested
outstanding performance-based options during the 12-month period following your
termination of employment (unless any of the options would by their terms expire
sooner, in which case you may exercise such options at any time before their
expiration), and (C) the Board, in its discretion, may accelerate the vesting of
any restricted stock grants and deferred stock units, if any.



All compensation and benefits described in this New Agreement will be offered in
return for and contingent on your execution, non-revocation and performance of
the General Release and Agreement substantially in the form attached to this New
Agreement as Exhibit A.


Upon your termination of employment with Safeguard in connection with a change
of control, as discussed above, if it is determined that any payment or
distribution by Safeguard of benefits provided under this New Agreement or any
other benefits due upon a change of control (the “Change of Control Benefits”)
would constitute an “excess parachute payment” within the meaning of Section
280G of the Code that would be subject to an excise tax under Section 4999 of
the Code (the “Excise Tax”), the following provisions will apply, unless
provided otherwise in the applicable plan, program or agreement that provides
change of control payments that are not paid pursuant to this New Agreement. If
the aggregate present value to you of receiving the Change of Control Benefits
and paying the Excise Tax is not greater than the aggregate present value to you
of the Change of Control Benefits reduced to the safe harbor amount (as defined
below), then Safeguard will reduce the Change of Control Benefits such that the
aggregate present value to you of receiving the Change of Control Benefits is
equal to the safe harbor amount. Otherwise you will receive the full amount of
the Change of Control Benefits and you will be responsible for payment of the
Excise Tax. For purposes of this paragraph “present value” will be determined in
accordance with Section 280G(d)(4) of the Code and the term “safe harbor amount”
will mean an amount expressed in the present value that maximizes the aggregate
present value of the Change of Control Benefits without causing any of the
Change of Control Benefits to be subject to the deduction limitations set forth
in Section 280G of the Code.


All determinations made pursuant to the foregoing paragraph will be made by a
professional advisor selected by Safeguard (the “Professional Advisor”), which
firm will provide its determinations and any supporting calculations both to
Safeguard and to you within 10 days of the termination date. Any such
determination by the Professional Advisor will be binding upon you and
Safeguard. You will then, in your sole discretion, determine which and how much
of the Change of Control Benefits will be eliminated or reduced consistent with
the requirements of the foregoing paragraph. All of the fees and expenses of the
Professional Advisor in performing the determinations referred to above will be
borne solely by Safeguard.

-3-



--------------------------------------------------------------------------------





Except as otherwise specifically provided in the section entitled “Severance
Termination and Change of Control”, and subject to the requirements of the
section entitled “Section 409A Compliance” below, Safeguard will pay you the
lump sum payments described above within 45 days of your date of termination,
subject to your execution and non-revocation of the General Release and
Agreement (which will be substantially in the form attached as Exhibit A to this
New Agreement, but with such changes, if any, as recommended by Safeguard’s
counsel) and Non-Competition Agreement and such agreements have become
effective. Safeguard will prepare the final release within five business days of
your termination of employment. You will have 21 days in which to consider the
release although you may execute it sooner. Please note that the release has a
rescission period of seven days after which it becomes effective if not revoked.
All other payments will be made to you on the next regularly scheduled payroll
date after the date on which they become due.


Except with respect to amounts subject to delayed payment because of the
application of Section 409A of the Code (as described in the section entitled
“Section 409A Compliance” below ), Safeguard will pay interest on late payments
at the prime rate at Safeguard’s agent bank plus two percent compounded monthly.
In addition, Safeguard will pay all reasonable costs and expenses (including
reasonable attorney’s fees and all costs of arbitration) incurred by you to
enforce this New Agreement or any obligation hereunder. Such payments will be
made to you within 60 days of the date the expense is incurred but in no event
later than the date which is on or before the last day of the calendar year
following the year in which the expense is incurred.


In this New Agreement, the term “cause” means (a) your failure to adhere to any
written Safeguard policy if you have been given a reasonable opportunity to
comply with such policy or cure your failure to comply (which reasonable
opportunity must be granted during the ten-day period preceding termination of
this New Agreement); (b) your appropriation (or attempted appropriation) of a
material business opportunity of Safeguard, including attempting to secure or
securing any personal profit in connection with any transaction entered into on
behalf of Safeguard; (c) your misappropriation (or attempted misappropriation)
of any Safeguard fund or property; or (d) your conviction of, or your entering a
guilty plea or plea of no contest with respect to, a felony, the equivalent
thereof, or any other crime with respect to which imprisonment is a possible
punishment.


In this New Agreement, the term “good reason” means (i) your assignment (without
your consent) to a position, title, responsibilities, or duties of a materially
lesser status or degree of responsibility than your current position,
responsibilities, or duties; provided, however, that a mere change in your area
of responsibilities will not constitute a material change if you are reasonably
suited by your education and training for such responsibilities and you remain
Senior Vice-President and Chief Financial Officer of Safeguard; (ii) a reduction
of your base salary; (iii) the relocation of Safeguard’s principal executive
offices to a location which is more than 30 miles away from the location of
Safeguard’s principal executive offices on the date of this New Agreement; or
(iv) Safeguard’s material breach of this New Agreement. Notwithstanding the
foregoing, no event or condition described in clauses (i) through (iv) will
constitute good reason unless (a) you give Safeguard written notice of your
intention to terminate your employment for good reason and the grounds for such
termination, (b) the notice described in (a) is provided within 90 days after
the event giving rise to the good reason termination occurs, and (c) such
grounds for termination (if susceptible to correction) are not corrected by
Safeguard within 30 days after its receipt of such notice. If Safeguard does not
correct the ground(s) for termination during the 30-day period following your
notice of termination, your termination of employment for good reason must
become effective within 90 days after the end of the cure period in order for
your termination to be treated as a “good reason” termination under this New
Agreement. If your termination occurs more than 90 days after the end

-4-



--------------------------------------------------------------------------------



of the cure period, such termination will be treated as a voluntary termination
other than for “good reason” and you will not be entitled to severance benefits
under this New Agreement.


A “change of control” will be deemed to have occurred if (i) any “person” or
“group” (as such terms are used in Sections 13(d) and 14(d)(2) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”)), other than any Safeguard
employee stock ownership plan or an equivalent retirement plan, becomes the
beneficial owner (as such term is used in Section 13(d) of the Exchange Act),
directly or indirectly, of securities of Safeguard representing 50% or more of
the combined voting power of Safeguard’s then outstanding voting securities,
(ii) the Board ceases to consist of a majority of Continuing Directors (as
defined below), (iii) the consummation of a sale of all or substantially all of
Safeguard’s assets or a liquidation (as measured by the fair value of the assets
being sold compared to the fair value of all of Safeguard’s assets), or (iv) a
merger or other combination occurs such that a majority of the equity securities
of the resultant entity after the transaction are not owned by those who owned a
majority of the equity securities of Safeguard prior to the transaction. A
“Continuing Director” will mean a member of the Board who either (i) is a member
of the Board at the date of this New Agreement or (ii) is nominated or appointed
to serve as a Director by a majority of the then Continuing Directors.


Terms of Employment, Agreements, Miscellaneous. You are an employee-at-will and
subject to the arrangements described in Safeguard’s employee handbook as
modified from time to time. In addition, your continued employment is subject to
your compliance with various covenants designed to protect Safeguard’s
confidential information and employee, customer and other relationships, as set
forth in the Non-Competition Agreement executed by you in connection with the
Prior Agreement.


We agree that you may continue to serve with the American Heart Association and
the People’s Light & Theater, and such other volunteer or other activities as
shall be approved from time to time so long as such service does not interfere
with the performance of your duties to Safeguard and that the activities of
these organizations do not compete with the activities of Safeguard or our
subsidiaries, partner companies or affiliates. You will not serve as a director
of any other company that is not affiliated with Safeguard without the consent
of our Board of Directors, or a properly delegated committee thereof.


The provisions set forth in this New Agreement will inure to the benefit of your
personal representative, executors and heirs. In the event you die while any
amount payable under the New Agreement remains unpaid, all such amounts will be
paid in accordance with the terms and conditions of this New Agreement.


No term or condition set forth in this New Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
and signed by you and the Board of Safeguard or a duly authorized officer of
Safeguard.


You will not be required to mitigate the amount of any payment provided for in
this New Agreement by seeking other employment or otherwise.


You acknowledge that the arrangements described in this New Agreement will be
the only obligations of Safeguard or its affiliates in connection with any
determination by Safeguard to terminate your employment with Safeguard. This New
Agreement does not terminate, alter or affect your rights under any plan or
program of Safeguard in which you may participate or under which you are due a
benefit, except as explicitly set forth herein. Your participation in such plans
or programs will be governed by the terms of such plans and programs.

-5-



--------------------------------------------------------------------------------





The provisions set forth in this New Agreement will be construed and enforced in
accordance with the law of the Commonwealth of Pennsylvania without regard to
the conflicts of laws rules of any state.


Any controversy or claim arising out of or relating to this New Agreement, or
the breach thereof, will be settled by arbitration in Philadelphia,
Pennsylvania, in accordance with the National Rules for the Resolution of
Employment Disputes of the American Arbitration Association, using one
arbitrator, and judgment upon the award rendered by the arbitrator may be
entered in any court of competent jurisdiction.


The obligations of Safeguard set forth herein are absolute and unconditional and
will not be subject to any right of set-off, counterclaim, recoupment, defense
or other right which Safeguard may have against you, subject to, in the event of
your termination of employment, your execution and performance of the General
Release and Agreement substantially in the form attached to this New Agreement
as Exhibit A and your performance of the Non-Competition Agreement in the form
attached to this New Agreement as Exhibit B.


Safeguard may withhold applicable taxes and other legally required deductions
from all payments to be made hereunder.


Safeguard’s obligations to make payments under this New Agreement are unfunded
and unsecured and will be paid out of the general assets of Safeguard.


This New Agreement constitutes the entire agreement and understanding with
respect to your severance arrangements, and supersedes any and all prior
agreements and understandings whether oral or written, relating thereto.


Compliance with Section 409A of the Code.


This New Agreement will be interpreted to avoid any penalty sanctions under
Section 409A of the Code. If any payment or benefit cannot be provided or made
at the time specified herein without incurring sanctions under Section 409A,
then such benefit or payment will be provided in full at the earliest time
thereafter when such sanctions will not be imposed. For purposes of Section 409A
of the Code, all payments to be made upon your termination of employment under
this New Agreement may only be made upon a “separation from service” within the
meaning of such term under Section 409A of the Code, each payment made under
this New Agreement will be treated as a separate payment and the right to a
series of installment payments under this New Agreement is to be treated as a
right to a series of separate payments. In no event will you, directly or
indirectly, designate the calendar year of any payments to be made to you under
this New Agreement. All reimbursements and in-kind benefits provided under this
New Agreement will be made or provided in accordance with the requirements of
Section 409A, including, where applicable, the requirement that (i) any
reimbursement is for expenses incurred during your lifetime (or during a shorter
period of time specified in this Agreement), (ii) the amount of expenses
eligible for reimbursement, or in-kind benefits provided, during a calendar year
may not affect the expenses eligible for reimbursement, or in-kind benefits to
be provided, in any other calendar year, (iii) the reimbursement of an eligible
expense will be made on or before the last day of the calendar year following
the year in which the expense is incurred, and (iv) the right to reimbursement
or in-kind benefits is not subject to liquidation or exchange for another
benefit.



-6-



--------------------------------------------------------------------------------



Notwithstanding any provision in this New Agreement to the contrary, if at the
time of your separation from service with Safeguard, Safeguard has securities
which are publicly traded on an established securities market and you are a
“specified employee” (as defined in Section 409A of the Code) and it is
necessary to postpone the commencement of any severance payments otherwise
payable pursuant to this New Agreement as a result of such termination of
employment to prevent any accelerated or additional tax under Section 409A of
the Code, then Safeguard will postpone the commencement of the payment of any
such payments or benefits hereunder (without any reduction in such payments or
benefits ultimately paid or provided to you) that are not otherwise paid within
the short-term deferral exception under Section 409A of the Code and are in
excess of the lesser of two times your then-annual compensation or (ii) the
limit on compensation then set forth in Section 401(a)(17) of the code, until
the first payroll date that occurs after the date that is six months following
the your “separation from service” with Safeguard (as defined under Section 409A
of the Code). If any payments are postponed due to such requirements, such
postponed amounts will be paid in a lump sum to you on the first payroll date
that occurs after the date that is six months following your “separation from
service” with Safeguard. If you die during the postponement period prior to the
payment of the postponed amount, the amounts withheld on account of Section 409A
of the Code will be paid to the personal representative of your estate within 60
days after the date of your death.


If this New Agreement sets forth our agreement on the subject matter hereof,
kindly sign and return to us the enclosed copy of this New Agreement which will
then constitute our legally binding agreement.
 


Sincerely,


Safeguard Scientifics, Inc.
By:
/s/ BRIAN J. SISKO


Brian J. Sisko


Executive Vice President and Managing Director



I agree to be bound by the terms and conditions of this New Agreement.
By:
/s/ JEFFREY B. MCGROARTY
 
Jeffrey B. McGroarty








-7-



--------------------------------------------------------------------------------



EXHIBIT A


GENERAL RELEASE AND AGREEMENT


This GENERAL RELEASE AND AGREEMENT (hereinafter the “Agreement”) is made and
entered into as of this ___ day of __________, 20___, by and between Safeguard
Scientifics, Inc. (“Safeguard”) and Jeffrey B. McGroarty (“Employee”).


1.    Background. The parties hereto acknowledge that this Agreement is being
entered into pursuant to the terms of the employment letter agreement, dated
January 6, 2014 between Safeguard and Employee (the “Employment Agreement”). As
used in this Agreement, any reference to Safeguard shall include its
predecessors and successors and, in their capacities as such, all of its
present, past, and future directors, officers, employees, attorneys, insurers,
agents and assigns; and any reference to Employee shall include, in their
capacities as such, his attorneys, heirs, administrators, representatives,
agents and assigns.


2.    General Release.


(a)     Employee, for and in consideration of the special benefits offered to
him by Safeguard specified in the Employment Agreement and intending to be
legally bound, does hereby REMISE, RELEASE AND FOREVER DISCHARGE Safeguard, of
and from any and all waivable causes of actions, suits, debts, claims and
demands whatsoever in law or in equity, which Employee ever had, now has, or
hereafter may have or which Employee’s heirs, executors or administrators may
have, by reason of any matter, cause or thing whatsoever, from the beginning of
Employee’s employment with Safeguard to the date of this Agreement, and
particularly, but without limitation, any claims arising from or relating in any
way to Employee’s employment or the termination of Employee’s employment
relationship with Safeguard, including, but not limited to, any claims arising
under any federal, state, or local laws, including Title VII of the Civil Rights
Act of 1964, as amended, 42 U.S.C. § 2000e et seq., (“Title VII”), the Age
Discrimination in Employment Act, 29 U.S.C. § 621 et seq. (the “ADEA”), the
Americans with Disabilities Act, 42 U.S.C. § 12101 et seq. (“ADA”), Employee
Retirement Income Security Act of 1974, as amended 29 U.S.C. § 301, et seq., as
amended (“ERISA”), the Pennsylvania Wage Payment and Collection Law, Pa. Stat.
Ann. tit. 43 §§ 260.1-260.11a (“WPCL”), the Pennsylvania Human Relations Act, 43
P.S. § 951 et seq. (the “PHRA”), and any and all other federal, state or local
laws, regulations, ordinances or public policies and any common law claims now
or hereafter recognized, including claims for wrongful discharge, slander and
defamation, as well as all claims for counsel fees and costs; provided, however,
that the Employee does not release or discharge Safeguard from any of its
continuing obligations to him expressly set forth in this Agreement and the
Employment Agreement.


(b)     By signing this Agreement, Employee represents that Employee has not
commenced any proceeding against Safeguard in any forum (administrative or
judicial) concerning Employee’s employment or the termination thereof. If
Employee’s employment with Safeguard has been terminated on or before the date
of this Agreement, Employee further acknowledges that Employee was given
sufficient notice under the Worker Adjustment and Retraining Notification Act
(the “WARN Act”) and that the termination of Employee’s employment does not give
rise to any claim or right to notice, or pay or benefits in lieu of notice under
the WARN Act. In the event any WARN Act issue does exist or arises in the
future, Employee agrees and acknowledges that the payments and benefits set
forth in this Agreement shall be applied to any compensation or benefits in lieu
of notice required by the WARN Act, provided that any such offset shall not
impair or affect the validity of any provision of this Agreement or the
Employment Agreement.



A-1



--------------------------------------------------------------------------------



(c)     Employee agrees that in the event of a breach of any of the terms of
this Agreement, Safeguard shall be entitled to recover attorneys’ fees and costs
in an action to prosecute such breach, in addition to compensatory damages, and
may cease to make any payments then due under this Agreement or the Employment
Agreement.


(d)     Employee acknowledges that Safeguard’s obligations under the Employment
Agreement and this Agreement are the only obligations of Safeguard or its parent
organizations or affiliates in connection with the matters described herein and
therein.


(e)     Employee agrees and acknowledges that this Agreement is not and shall
not be construed to be an admission by Safeguard of any violation of any
federal, state or local statue, ordinance or regulation or of any duty owed by
Safeguard to Employee.


4.    Confidentiality; Non-Disparagement.
 
(a)     Except to the extent required by law, including SEC disclosure
requirements, Safeguard and Employee agree that the terms of this Agreement will
be kept confidential by both parties, except that Employee may advise his family
and confidential advisors, and Safeguard may advise those people needing to know
to implement the above terms.


(b)    Employee acknowledges and agrees that he is bound by the confidentiality
provisions of the Employment Agreement and that such terms remain in full force
and effect.


(c)     Employee represents that Employee has not taken, used or knowingly
permitted to be used any notes, memorandum, reports, list, records, drawings,
sketches, specifications, software programs, data, documentation or other
materials of any nature relating to any matter within the scope of the business
of Safeguard or its affiliated or parent companies or concerning any of its
dealings or affairs otherwise than for the benefit of Safeguard. Employee shall
not, after the termination of Employee’s employment, use or knowingly permit to
be used any such notes, memoranda, reports, lists, records, drawings, sketches,
specifications, software programs, data, documentation or other materials, it
being agreed that all of the foregoing shall be and remain the sole and
exclusive property of Safeguard and that immediately upon the termination of
Employee’s employment, Employee shall deliver all of the foregoing, and all
copies thereof, to Safeguard, at its main office.
(d)    In accordance with normal ethical and professional standards, Safeguard
and Employee agree that they shall not in any way engage in any conduct or make
any statement that would defame or disparage the other, or make to, or solicit
for, the media or others, any comments, statements (whether written or oral),
and the like that may be considered to be derogatory or detrimental to the good
name or business reputation of either party.  It is understood and agreed that
Safeguard’s obligation under this paragraph extends only to the conduct of
Safeguard’s executive officers.  The only exception to the foregoing shall be in
those circumstances in which Employee or Safeguard is obligated to provide
information in response to an investigation by a duly authorized governmental
entity or in connection with legal proceedings.
5.    Indemnity and Assistance.


(a)     This Agreement shall not release Safeguard, or any of its insurance
carriers from any obligation it or they might otherwise have to defend and/or
indemnify Employee and hold harmless any other director or officer and Safeguard
hereby affirms its obligation to provide

A-2



--------------------------------------------------------------------------------



indemnification to Employee as a director, officer or former director or officer
of Safeguard, as the case may be, as set forth in Safeguard’s bylaws and charter
documents.


(b)    Employee agrees that Employee will personally provide reasonable
assistance and cooperation to Safeguard in activities related to the prosecution
or defense of any pending or future lawsuits or claims involving Safeguard.


6.    General.
 
(a)     Employee acknowledges and agrees that he has 21 days to consider this
Agreement, and that Employee has been advised by Safeguard, in writing, to
consult with his attorney before signing this Agreement, and that Employee had
discussed this matter with his attorney before signing it. Employee further
acknowledges that Safeguard has advised him that he may revoke this Agreement
for a period of seven calendar days after it has been executed, with the
understanding that Safeguard has no obligations under this Agreement until the
seven day period has passed. If the seventh day is a weekend or national
holiday, Employee will have until the next business day to revoke. Any
revocation must be in writing and received by Safeguard at its facility located
at 435 Devon Park Drive, 800 Building, Wayne, PA 19087, Attention: President,
with a copy to the General Counsel, Safeguard Scientifics, Inc., 800 Building,
435 Devon Park Drive, Wayne, PA 19087.


(b)     Employee has carefully read and fully understands all of the provisions
of this Agreement which set forth the entire agreement between him and Safeguard
with respect to the subject matter hereto, and he acknowledges that he has not
relied upon any representation or statement, written or oral, not set forth in
this document.


(c)    This Agreement is made in the Commonwealth of Pennsylvania and shall be
interpreted under the laws thereof. Its language shall be construed as a whole,
to give effect to its fair meaning and to preserve its enforceability.


(d)     Employee agrees that any breach of this Agreement by Employee will cause
irreparable damage to Safeguard and that in the event of such breach Safeguard
shall have, in addition to any and all remedies of law, the right to an
injunction, specific performance or other equitable relief to prevent the
violation of Employee’s obligations hereunder.


(e)     No term or condition set forth in this Agreement may be modified, waived
or discharged unless such waiver, modification or discharge is agreed to in
writing and signed by Employee and an officer of Safeguard specifically and duly
authorized by the Board of Directors of Safeguard.


(f)     Any waiver by Safeguard of a breach of any provision of this Agreement
shall not operate or be construed as a waiver of any subsequent breach of such
provision or any other provision hereof.


(g)     Each covenant, paragraph and division of this Agreement is intended to
be severable and distinct, and if any paragraph, subparagraph, provision or term
of this Agreement is deemed to be unlawful or unenforceable, such a
determination will not impair the legitimacy or enforceability of any other
aspect of the Agreement.


    (h)    This Agreement is intended to be for the benefit of, and shall be
enforceable by, Safeguard. Except as provided in the prior sentence, this
Agreement is not intended to confer any

A-3



--------------------------------------------------------------------------------



rights, benefits, remedies, obligations or liabilities hereunder upon any person
or entity other than the parties hereto and their respective heirs,
representatives, successors and permitted assigns.


IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
written above.


 
 
 
 
 
Date _________________, 20__
By:
 
 
 
Jeffrey B. McGroarty
 
 
 

 
Safeguard Scientifics, Inc.
 
 
 
Date _________________, 20__
By:
 
 
 
Name: Brian J. Sisko
 
 
Title: Executive Vice President and Managing Director






A-4



--------------------------------------------------------------------------------



EXHIBIT B
 
NON-COMPETITION AGREEMENT


     This NON-COMPETITION AGREEMENT (hereinafter the “Agreement”) is made and
entered into as of this _____ day of _________, ____, by and between SAFEGUARD
SCIENTIFICS,INC. (the “Company”) and Jeffrey B. McGroarty (“Employee”).


1. Background.  The parties hereto acknowledge that this Agreement is being
entered into pursuant to the terms of the Letter Agreement, dated January 6,
2014 between the Company and Employee (the “Letter Agreement”).  As used in this
Agreement, any reference to “Majority Subsidiary” shall mean any person or
entity that has a majority of its outstanding voting securities owned directly
or indirectly by the Company; and “Partner Company” shall mean any person or
entity in or with respect to which the Company has made, or is actively
considering making, an equity or debt investment or acquisition.
2. Confidentiality and Non-Disclosure. 
(a) I will not reveal to any person or entity any of the trade secrets or
confidential information of the Company or of any Partner Company (including,
but not limited to, the identity of any Partner Company, and trade secrets or
confidential information respecting inventions, products, designs, methods,
know-how, techniques, systems, processes, software programs, works of
authorship, customer lists, employee lists, customer lists, projects, plans and
proposals) and I shall keep secret all matters entrusted to me and shall not use
or attempt to use any such information in any manner which may injure or cause
loss or may be calculated to injure or cause loss, whether directly or
indirectly, to the Company.  The above restrictions shall not apply to: (i)
information that at the time of disclosure is in the public domain through no
fault of mine; (ii) information received from a third party outside of the
Company that was disclosed without a breach of any confidentiality obligation;
(iii) information approved for release by written authorization of the Company;
or (iv) information that may be required by law or an order of any court, agency
or proceeding to be disclosed; provided, I shall provide the Company notice of
any such required disclosure once I have knowledge of it and will help the
Company to the extent reasonable to obtain an appropriate protective order.
(b) Upon termination of my employment, I shall not take, use or permit to be
used any notes, memoranda, reports, lists, records, drawings, sketches,
specifications, software programs, data, documentation or other materials of any
nature relating to any matter within the scope of the business of the Company or
any Partner Company concerning any of its dealings or affairs, it being agreed
that all of the foregoing shall be and remain the sole and exclusive property of
the Company or the Partner Company, as appropriate, and that immediately upon
the termination of my employment I shall deliver all of the foregoing, and all
copies thereof, to the Company, at its main office.
3. Ownership of Inventions and Ideas.  I acknowledge that the Company shall be
the sole owner of all patents, patent applications, patent rights, formulas,
copyrights, inventions, developments, discoveries, other improvements, data,
documentation, drawings, charts, and other written, audio and/or visual
materials relating to equipment, methods, products, processes, or programs in
connection with or useful to the business of the Company or a Partner Company
(collectively, the “Developments”) which I, by myself or in conjunction with any
other person, conceived, made, acquired, acquired knowledge of, developed or
created during the term of my employment with the Company, free and clear of any
claims by me (or any successor or assignee of mine) of any kind or character
whatsoever other than my rights under the Letter Agreement.  I

B-1

--------------------------------------------------------------------------------



acknowledge that all copyrightable Developments shall be considered works made
for hire under the Federal Copyright Act.  I hereby assign and transfer my
right, title and interest in and to all such Developments, and agree that I
shall, at the request of the Company, execute or cooperate with the Company in
any patent applications, execute such assignments, certificates or other
instruments, and do any and all other acts, as the Company from time to time
reasonably deems necessary or desirable to evidence, establish, maintain,
perfect, protect, enforce or defend the Company’s right, title and interest in
or to any such Developments.
4. Non-Compete.  Until the first anniversary of the date hereof (the “Restricted
Period”), I agree that I will not:
(a) directly or indirectly solicit, entice or induce any customer of the Company
or a Majority Subsidiary to become a customer of any other person, firm or
corporation with respect to products and/or services then sold by the Company or
to cease doing business with the Company, and I shall not approach any such
person, firm or corporation for such purpose or authorize or knowingly approve
the taking of such actions by any other person;
(b) directly or indirectly solicit, recruit or hire any person who was an
employee of the Company or a Majority Subsidiary on the date of my termination
of employment to work for a third party other than the Company or such Majority
Subsidiary or engage in any activity that would cause any employee to violate
any agreement with the Company or such Majority Subsidiary; provided that I
shall not be prohibited from soliciting any person who, at the time of
solicitation, is no longer employed by the Company or a Majority Subsidiary and
who was not induced to leave employment in violation of this sub-paragraph (b);
or
(c) whether alone or as a partner, officer, director, consultant, agent,
employee or stockholder of any company or other commercial enterprise, directly
or indirectly engage in any business or other activity which is competitive in
the same service areas with the products or services being manufactured,
marketed, distributed, or provided by the Company or a Majority Subsidiary at
the time of termination of my employment (“Competitive Activities”).  The
foregoing prohibition shall not prevent (i) my ownership of securities of a
public company not in excess of five percent (5%) of any class of such
securities, (ii) my employment or engagement by a company or business
organization which during the previous 12 months did not generate, or during the
next 12 months does not seek to generate, more than 5% of its consolidated
revenues from Competitive Activities, provided that my responsibilities for such
company or business organization do not require me to engage in Competitive
Activities or to violate sub-paragraphs (a) or (b) of this Section, or (iii) my
employment with or ownership in a traditional venture capital firm, so long as,
in the course of such employment or ownership, (x) I do not, directly or
indirectly, solicit for investment or acquisition on behalf of such firm any
Majority Subsidiary or Partner Company at the time of termination of my
employment or provide any services to such firm with respect to any such
Majority Subsidiary or Partner Company, and (y) I do not violate any of the
requirements of confidentiality and non-disclosure set forth in paragraph 2
hereof or the provisions of subparagraphs 4(a) or (b) above.
5. Reasonable Restrictions.  I agree that any breach of this Agreement by me
will cause irreparable damage to the Company and that in the event of such
breach the Company shall have, in addition to any and all remedies of law, the
right to an injunction, specific performance or other equitable relief to
prevent the violation of my obligations hereunder.  I hereby acknowledge that
the type and periods of restriction imposed in the provisions of this Agreement
are fair and reasonable and are reasonably required for the protection of the
Company and the goodwill associated with the business of the Company.  I
represent that my experience and capabilities are such that the restrictions
contained herein will not prevent me from obtaining employment or otherwise
earning a living at the same general economic benefit as reasonably required by
me.  I

B-2

--------------------------------------------------------------------------------



further agree that each provision herein shall be treated as a separate and
independent clause, and the unenforceability of any one clause shall in no way
impair the enforceability of any of the other clauses herein.  Moreover, if one
or more of the provisions contained in this Agreement shall for any reason be
held to be excessively broad as to scope, activity or subject so as to be
unenforceable at law, such provision or provisions shall be construed by the
appropriate judicial body by limiting and reducing it or them, so as to be
enforceable to the maximum extent compatible with the applicable law as it shall
then appear.
6. General.  Any waiver by the Company of a breach of any provision of this
Agreement shall not operate or be construed as a waiver of any subsequent breach
of such provision or any other provision hereof.  No term or condition set forth
in this letter may be modified, waived or discharged unless such waiver,
modification or discharge is agreed to in writing and signed by me and an
officer of the Company authorized to sign such writing by the Board of Directors
of the Company.  My obligations under this Agreement shall survive the
termination of my employment regardless of the manner of such termination and
shall be binding upon my heirs, executors, administrators and legal
representatives.  This Agreement shall be governed by and construed in
accordance with the laws of the Commonwealth of Pennsylvania.  Any controversy
or claim arising out of or relating to this agreement, or the breach thereof
(other than a request for equitable relief) will be settled by arbitration in
Philadelphia, Pennsylvania, in accordance with the National Rules for the
Resolution of Employment Disputes of the American Arbitration Association, using
one arbitrator, and judgment upon the award rendered by the arbitrator may be
entered in any court of competent jurisdiction.
IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
written above.
 
 
 
 
 
Date _________________
By:
 
 
 
Jeffrey B. McGroarty
 
 
 

 
Safeguard Scientifics, Inc.
 
 
 
Date _________________
By:
 
 
 
Title:




B-3